DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3, 5, 7-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10: allowability resides at least in part with the prior art not showing orfairly teaching a method for producing a plug-in connector part for plug-in connection with a mating plug-in connector part wherein by movement of the staking element in the staking direction, the housing part is plastically deformable in a region of the staking section in order to connect the at least one electrical contact element to the housing part, wherein the housing part comprises an electrically insulating material and the staking element comprises an electrically conductive material; this in combination with the remaining limitations of the claim. 
Regarding claim 11: allowability resides at least in part with the prior art not showing orfairly teaching a plug-in connector part for plug-in connection to a mating plug-in connector part, wherein the housing part is plastically deformable in a region of the staking section in order to connect the at least one electrical contact element to the housing part, and wherein the housing part comprises an electrically insulating material and the staking element comprises an electrically conductive material; this in combination with the remaining limitations of the claim. 
Regarding claims 2-3, 5, 7-9: are allowable based on their dependency on claim 11.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.